DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4-8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seidel et al. (2002/0137821).
Regarding claims 1, 4-7:  Seidel et al. teach a thermoplastic resin composition comprising a polycarbonate resin, a styrene resin and a phosphoric acid ester flame retardants [Examples; Tables 1].  Seidel et al. teach structures (1), (2), and (3) [Examples 1-3].  Seidel et al. teach that R6, R7, and R8 are an alkyl comprising 1 to 10 carbon atoms [0014] and that q independent of each other represents integers of 0 to 5 [0019].  The claimed structures are within the short, finite options of the general formula of Seidel et al.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace certain hydrogen atoms in the example phosphoric acid esters of Seidel et al. with methyl groups.  
Regarding claim 8:  Seidel et al. teach a polyester resin [0030; Claim 12].
Regarding claim 10:  Seidel et al. teach the claimed amount of flame retardant [Table 1; Examples].

9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seidel et al. (2002/0137821) as applied to claim 1 above further in view of Eckel et al. (2013/0289177).
Seidel et al. fail to specify the type of polyester.
However, Eckel et al. teach that polyethylene terephthalate is a polyester used in an analogous composition [0133].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use polyethylene terephthalate as taught by Eckel et al. as the polyester in Seidel et al.  It is a simple substitution of one known element for another to obtain predictable results.  

Claims 1, 4-8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Onishi et al. (JP 2000-038397A).
Regarding claims 1 and 4:  Onishi et al. teach a flame retardant of the following structure:

    PNG
    media_image1.png
    314
    625
    media_image1.png
    Greyscale


	Regarding claims 5-7:  Onishi et al. teach a combination of polycarbonate resin and ABS resin [0033; Examples].
Regarding claim 8:  Onishi et al. teach a polyester resin [0032-0034
Regarding claim 10:  Onishi et al. teach the claimed amount of flame retardant [0035; Examples].

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Onishi et al. (JP 2000-038397A) as applied to claim 1 above further in view of Eckel et al. (2013/0289177).
Onishi et al. fail to specify the type of polyester.
However, Eckel et al. teach that polyethylene terephthalate is a polyester used in an analogous composition [0133].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use polyethylene terephthalate as taught by Eckel et al. as the polyester in Onishi et al.  It is a simple substitution of one known element for another to obtain predictable results.  


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the 
Claims 1 and 4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of copending Application No. 17/263965 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed 3/18/2022 have been fully considered but they are not persuasive. 
The Applicant has alleged unexpected results due to the claimed structure.  The Applicant has stated that instant APAE 5 in Table 2 corresponds to the structures of Seidel, and has the highest degradation rate of all the ester tested, and performed poorly when used.  The Applicant made the same remarks regarding APAE 6.  This is not persuasive for the following reasons:
1)  The claims, with the exception of claim 4, are not commensurate in scope with the data provided.    

3)  Considering the rejection Seidel et al., the improved results are expected based on the disclosure of Onishi et al.  Onishi et al. teach that the addition of the alkyl groups provides improved heat stability, and reduced degradation of the resin material [0033, 0064; Examples].  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN USELDING whose telephone number is (571)270-5463.  The examiner can normally be reached on M-F 8am to 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


   /JOHN E USELDING/  Primary Examiner, Art Unit 1763